IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Warren Parks,
Petitioner(s),

Case Number: 1:19cv803
vs.

Judge Susan J. Dlott
Warden, Putnamville Correctional Facility,
Respondent(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on October 23, 2019 (Doc. 2), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired January 6, 2020, hereby
ADOPTS said Report and Recommendation. The petitioner filed a motion for an extension of
time to file objections to the Report and Recommendation (Doc. 4). The Court granted the
motion on December 4, 2019 and gave petitioner until January 6, 2020 to file his objections. As
of today, no objections have been filed.

Accordingly, the petitioner’s pro se petition for a writ of habeas corpus is DISMISSED
with prejudice on the ground that this Court lacks jurisdiction to consider it.

A certificate of appealability will not issue since petitioner has not stated a “viable claim
of the denial of a constitutional right,” nor are the issues presented “adequate to deserve

encouragement to proceed further.” See Slack v. McDaniel, 529 U.S. 473, 475 (2000) (citing

Barefoot v. Estelle, 463 U.S. 880, 893 & n. (1983)); see also 28 U.S.C. §2253 (c ); Fed. R. App..
P..22:(b).

With respect to any application by petitioner to proceed on appeal in forma pauperis, the
Court will certify pursuant to 28 U.S.C. §1815(a)(3) that an appeal of any Order adopting the
Report and Recommendation will not be taken in “good faith.” Therefore, petitioner is DENIED
leave to appeal in forma pauperis upon a showing of financial necessity, See Fed. R. App. P.
24(a); Kincade v. Sparkman, 117 F.3d 949, 952 (6" Cir. 1997),

IT IS SO ORDERED.

Ait q Note

Judge Susan J. ype
United States District Court

 
